Citation Nr: 1104630	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the RO in St. 
Petersburg, Florida.  
 
The Veteran testified before the undersigned in September 2009.  
A transcript of the hearing is of record.

The issue as characterized on the title page of this decision has 
been framed to include the larger issues of whether new and 
material evidence has been presented to reopen the service 
connection claim for an acquired psychiatric disorder, to include 
PTSD.  When the Veteran filed his claim to reopen in January 
2009, he requested consideration of a service connection claim 
for PTSD.  Recent case law provides that a claim for a mental 
health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The 
Veteran, through his representative, emphasized that he had not 
intended to limit the scope of his claim to only PTSD.  Thus, 
pursuant to the holding in Clemons, the Board has more broadly 
characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the Court clarified in Velez v. Shinseki, 23 
Vet. App. 199 (2009) that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in the 
prior final Board decision of June 2008 - that the Veteran 
experiences a chronic psychiatric disorder as a result of his 
active service.  As such, the threshold question of whether new 
and material evidence had been submitted must be addressed.  It 
is also noted that in light of the Board's decision to reopen the 
claim and Remand the matter to the RO for additional development, 
there can be no prejudice to the Veteran from captioning the 
issue as such.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2008, the Board of Veterans Appeals (Board) issued a 
decision that denied service connection for PTSD on the basis 
that the evidence of record did not support a diagnosis of PTSD, 
and that service connection for a bipolar disorder was not 
warranted because there was no evidence relating an acquired 
psychiatric disorder to the Veteran's active service.  

2.  The evidence added to the record since June 2008, when viewed 
by itself or in the context of the entire record relates to an 
unestablished fact that is necessary to substantiate the claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied the Veteran's claim 
of entitlement to service connection for a bipolar disorder as 
well as PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1105 (2010).

2.  The evidence received subsequent to the June 2008 Board 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the issues 
of new and material evidence to reopen a claim for service 
connection for an acquired psychiatric disability, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

New and Material Evidence

In June 2008, the Board denied service connection for PTSD and 
bipolar disorder.  The Board determined that there was no 
evidence that the Veteran had a current diagnosis of PTSD.   
Further, while a diagnosis of bipolar disorder was established, 
the Board concluded that there was no evidence showing that an 
acquired psychiatric disorder had its onset in service or within 
one of service discharge or that it was otherwise etiologically 
related to his active service.   The Veteran did not timely 
appeal the Board's decision; and, therefore, the decision became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 
(2010).

The Veteran filed his current claim for service connection for 
PTSD in January 2009 and it was subsequently denied in April 2009 
for lack of new and material evidence.  As discussed above, the 
matter has been recharacterized to more accurately adjudicate the 
Veteran's claim.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The evidence of record at the time of the last final denial in 
June 2008 included the Veteran's lay statements service treatment 
records, and VA outpatient treatment records.  

The evidence added to the record since the June 2008 decision 
consists of the Veteran's stressor statements, additional VA 
outpatient treatment records, and a hearing before the Board.  As 
the evidence had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2010).  

As to being material, the Board's attention is drawn a November 
2006 VA outpatient record, which does not appear to have been 
included with the claims file when the matter was previously 
before the Board.  That record, in pertinent part, states that 
the Veteran "likely has PTSD" as a result of a physical assault 
that occurred during his active service.  This report is presumed 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).    

Based on the foregoing, the Board finds that the new evidence 
relates to unestablished facts necessary to substantiate the 
claim, that of a current disability and causal connection to 
service.  The November 2006 VA treatment record appears diagnosis 
the Veteran as having PTSD due an alleged in service stressor.  
It is therefore found to be material.  Accordingly, the Veteran's 
request to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.  The 
fact that the purported stressor (personal assault) has not been 
verified does adversely effect the question of whether new and 
material evidence has been submitted to reopen the claim.  Shade 
v. Shinseki, 24 Vet. App. 110 (2010) (held that 38 C.F.R. § 
3.159(c)(4) does not require new and material evidence as to each 
previously unproven element of a claim).


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.  


REMAND

Having determined that the claim should be reopened, the Board 
finds that additional development is required in order to satisfy 
VA's obligations under the VCAA.  

As discussed above, the Veteran's claim for service connection 
for an acquired psychiatric disorder focuses on his allegation 
that he suffers from PTSD.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2010).

In the present case, the Veteran maintains that his PTSD is the 
result of an in-service physical assault in which he was left for 
dead outside a nightclub.  He maintains that he was beaten by 
civilians outside a nightclub and left for dead.  See Transcript 
(T.) pp. 3, 9.  He states that he sought medical attention 
following the incident and that local police officers referred 
the incident to the military police but that he is not sure if 
there is a military police record.  However, he argues that his 
performance in service suffered and that he developed social 
problems including being absent without leave and alcoholism.  
Service treatment records confirm treatment following a night of 
drinking and jail in June 1977 as well as treatment following a 
fight in September 1977.  

Cases involving allegations of a personal assault, fall within 
the category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or inflicts 
harm.  Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  Id.  Service records 
may not contain evidence of personal assault, and alternative 
sources, including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
The Manual also notes that since personal assault can be an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, making it difficult 
to obtain direct evidence, and requiring that the alternative 
evidence be sought.  Id.

Under § 3.304(f)(5), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians, and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Evidence that documents any such behavioral 
changes may require interpretation by a VA 
neuropsychiatric physician to determine whether such 
evidence bears a relationship to the medical diagnoses.  38 
C.F.R. § 3.304(f)(5) (2010).

A review of the file reveals that service personnel records have 
not been obtained.  Indeed, in response to a request for service 
treatment records, a health record microfiche was associated with 
the file.  Notably, a paper containing the words personnel file 
was attached to the microfiche but a print out of the microfiche 
reveals that only medical treatment records, dental records, 
immunization records and physicals were included in the 
microfiche.  Personnel records were not included.  

VA, as part of its duty to assist, should undertake efforts to 
obtain additional information that may corroborate the Veteran's 
assertions that he was assaulted in service and should seek 
evidence which may corroborate the claimed stressor. 
Specifically, the RO should request the Veteran's personnel 
records from the National Personnel Records Center (NPRC) and 
unit records from the U.S. Army and Joint Services Records 
Research Center (JSRRC)) in order to corroborate the Veteran's 
claimed stressor of having been assaulted in service.

Further, in view of the foregoing discussion regarding 38 C.F.R. 
§ 3.304(f)(5), the RO should attempt to obtain service personnel 
records and arrange for the Veteran to undergo a VA examination 
at an appropriate VA medical facility.  The examiner should 
conduct a review of the service personnel records as well as the 
claims file in considering  the Veteran's claim.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Lastly, to ensure all records are available, records should be 
obtained from the VA medical center where the Veteran receives 
treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
outpatient clinic in Orlando, Florida, 
for the period from September 2009 to the 
present.

2.	Request service personnel records and 
associate with the file.  Any negative 
development should be included with the 
claims file.

3.	Prepare a summary of the claimed in-
service stressor for which there is 
sufficient information to make an 
inquiry, to include the date and assigned 
unit.  The claimed in-service stressor 
includes suffering multiple injuries as a 
result of a physical assault that was 
perpetrated by civilians.  This summary, 
along with a copy of the Veteran's DD 
Form 214 and pertinent service personnel 
records should be sent to the JSRRC or 
other appropriate entity.

JSRRC or other appropriate entity should 
be asked to provide any information that 
might corroborate the alleged stressor. 
The Veteran should be asked for any 
additional information needed to 
undertake this research.  If such records 
are not available or are incapable of 
verification this should be noted by the 
JSSRC and such notation included in the 
claims file.

4.	After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological 
testing) should be accomplished (with all 
findings made available to the 
psychiatrist prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.

In reviewing the Veteran's claims file, 
the examiner should identify all records 
indicating any change in behavior or 
performance subsequent to the assault 
alleged by the Veteran to have occurred 
during active service and offer an 
opinion as to the clinical significance, 
if any, of such evidenced changes.  The 
examiner should then express an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the in-service 
stressful experience described by the 
Veteran occurred.

If the examiner determines that the 
claimed in-service assault occurred, then 
he or she should make a determination as 
to whether the Veteran currently has PTSD 
as a result of the stressor event(s).  
The examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure 
to such an in-service event has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor. 

If it is determined that the claimed in-
service stressor did not occur or that 
the Veteran does not suffer from PTSD, 
the examiner should provide an opinion as 
to whether it is at least likely as not 
(a 50 percent or greater probability) 
that the Veteran suffers an acquired 
psychiatric disorder, other than PTSD, 
that had its onset in service or is 
otherwise etiologically related to his 
active service.

Detailed rationale should be provided 
with all opinions rendered.  If the 
examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale.

5.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


